DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 19, it appears that “and angles” should perhaps be “and/or angles”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 3, it appears that “based on predetermined” should perhaps be “based on the predetermined”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 6, it appears that “including” should perhaps be “for”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 7, it appears that “until at least” should perhaps be “until the at least”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 8, it appears that “a final set” should perhaps be “the final set”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 3, it appears that “based on predetermined” should perhaps be “based on the predetermined”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 6, it appears that “including” should perhaps be “for”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 7, it appears that “until at least” should perhaps be “until the at least”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 7, it appears that “a final” should perhaps be “the final”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in each of lines 3 and 4, it appears that “and isocenter” should perhaps be “and/or isocenter”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 2, it appears that “calcualting” should be “calculating”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, it appears that “and isocenter” should perhaps be “and/or isocenter”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 19, it appears that “and angles” should perhaps be “and/or angles”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in each of lines 3 and 4, it appears that “and isocenter” should perhaps be “and/or isocenter”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 2, it appears that “calcualting” should be “calculating”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, it appears that “and isocenter” should perhaps be “and/or isocenter”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 19, it appears that “and angles” should perhaps be “and/or angles”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 1, it appears that “software” should be “system”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 1, it appears that “software” should be “system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the focus point" in line 3, “said treatment” in line 7, and “the shape” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 1, the phrase "can be" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitations "the focus point" in line 3, “said treatment” in line 9, and “the shape” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 2, the phrase "can be" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the step of selecting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 5 depends on claim 4 and has been treated as such.
It appears that claim 6 depends on claim 2 because claim 7 depends on claim 6 which recites “for each angle”, for which there is lack of antecedence if claim 6 depends on claim 1.
Claim 7 recites the limitation "for each angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim 6 problem above.
Claim 8 recites the limitations "isocenters" and “angles” in lines 2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim.  It is assumed that claim 8 depends on claim 2 and has been treated as such.
Regarding claim 9, the phrase "can be" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitations “said treatment” in line 8, and “the shape” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the focus point" in line 3, “said treatment” in line 9, and “the shape” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, the phrase "can be" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the step of selecting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 13 depends on claim 12 and has been treated as such.
It appears that claim 14 depends on claim 10 because claim 15 depends on claim 14 which recites “for each angle”, for which there is lack of antecedence if claim 14 depends on claim 9.
Claim 15 recites the limitation "for each angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim 14 problem above.
Claim 16 recites the limitations "isocenters" and “angles” in lines 2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim.  It is assumed that claim 16 depends on claim 10 and has been treated as such.
Claim 17 recites the limitations “said treatment” in line 8, and “the shape” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 17, the phrase "can be" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitations "the focus point" in line 3, “said treatment” in line 9, and “the shape” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 18, the phrase "can be" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-4, 11-12, and 19-20 are rejected by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Danielsson et al. (USPN 9,358,404 B2) disclose effective volume filling with templates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


July 8, 2021